DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.

Summary
The Applicant’s arguments and claim amendments received on April 4, 2022 have been entered into the file. Currently, claim 1 is amended; claims 4, 7, 12, and 15 are canceled; claims 8-11, 13, and 14 are withdrawn; resulting in claims 1-3, 5, and 6 pending for examination.




Claim Objections
Claim 1 is objected to because of the following informalities:
In lines 5-7, the limitation reciting “the adhesive layer comprising a double-sided pressure sensitive adhesive composition comprising a silicon-based adhesive on one side and an acrylic adhesive on the other surface” should read  --the adhesive layer comprising a double-sided pressure sensitive adhesive .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Menard ‘268 (US 2010/0123268, cited on IDS) in view of Bower et al. (US 2016/0020131, previously cited), Bibl et al. (US 8,349,116, previously cited), Rogers et al. (US 2005/0238967, previously cited), Meehan et al. (WO 2013/003412, previously cited), and “3M Industrial Adhesives and Tapes” (published January 2016, copy of reference provided, hereinafter “3M”).
Regarding claims 1, 2, and 5, Menard ‘268 teaches a transfer stamp (pattern film), comprising a rigid backing layer (201; substrate, [0063], Fig. 2A) and a deformable layer made of PDMS (202; PDMS-based film) provided on the rigid backing layer ([0050], [0063], Fig. 2A). The deformable layer is provided with a pattern of relief features (projection pattern) on a surface thereof ([0054], [0064], Figs. 2A, 2B, 3).
It is noted that the limitation reciting “for transferring a display pixel” is considered functional language related to an intended use of the pattern film and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Menard ‘268 teaches that the transfer stamp is designed for transfer printing of semiconductor elements, including light emitting diodes (Abstract, [0009], [0052]), and thus is capable of performing in the manner claimed.
Menard ‘268 teaches that the shape of a stamp post (70; projection) constituting the relief features (projection pattern) can be adjusted in order to maximize the efficiency of the stamp release method, wherein the post can have the form of a polygonal pillar ([0063], Figs. 2A, 2B).
Menard ‘268 further teaches that the pattern of relief features (projection pattern) includes an array of features, such as nanostructures or microstructures ([0054], Fig. 3). The relief features comprise a plurality of distinct populations including printing posts (70; primary projections) and stabilization features, wherein the stabilization features may further comprise two distinct populations: stabilization features (320) and anti-sag features (310; auxiliary projections) ([0027], [0054], [0064], Fig. 3). The anti-sag features are said to be interspersed between the printing posts so as to support the recessed areas of the stamp and are illustrated as being separate and apart from each of the printing posts ([0017], [0064], Fig. 3).

    PNG
    media_image1.png
    407
    522
    media_image1.png
    Greyscale

Fig. 3 from Menard ‘268 showing an exemplary configuration of a pattern of relief features including printing posts (70), stabilization features (320), and anti-sag features (310).

Menard ‘268 further teaches that a contacting area fraction of the plurality of printing posts is greater than 1% and less than 25% and that the contacting area of the stabilization features, which may include stabilization features (320) and anti-sag features (310), is less than the contacting area of the printing posts (70) [0017]. Therefore, in an embodiment where the printing posts have a contacting area fraction of 2% and the stabilization features have a contacting area fraction of 1%, the contacting area fraction of the projection pattern is 3% or less, which overlaps the ranges of claims 1 and 2. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Menard ‘268 illustrates an embodiment wherein an upper area of each of the anti-sag features (310; auxiliary projections) is 5% to 20% of an upper area of any one of the posts (70; primary projections) (Fig. 3), and further teaches that the stabilization features have a contacting area that is less than the contacting area of the posts [0017].
With respect to the height of the projection pattern and thickness of the PDMS-based film, Menard ‘268 teaches that the deformable layer may have a thickness of 200 µm ([0072]) but does not expressly teach a specific value for the height of the projection pattern. However, Menard ‘268 does teach that the height (212) of the printing posts constituting the pattern of relief features influences the effect of the applied shear force and can be selected to achieve a desired transfer yield, placement accuracy, and/or delamination rate constancy [0063]. Menard ‘268 further teaches that the transfer efficiency is also affected by other properties of the stamp, such as the thickness of the backing layer, the thickness of the deformable layer, the pitch of the printing posts, and the length and width of the printing posts [0063].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer stamp of Menard ‘268 by selecting a height of the projection pattern and a thickness of the PDMS-based film within the claimed ranges, as it is within the level of ordinary skill to determine suitable dimensions for the stamp elements based on the desired transfer yield, placement accuracy, and delamination rate constancy for an intended application of the stamp.
With respect to the upper surface of the projection being a flat form, Menard ‘268 does not expressly teach that an upper surface of the projections has a specific 10-point surface roughness (Rz) value. However, in the analogous art of elastomeric stamps for transfer printing of semiconductor elements, Bower et al. teaches a conformable transfer device (pattern film) comprising a PDMS-based film having a projection pattern on a surface thereof, wherein the projection pattern comprises an array of posts ([0024], [0042], [0108]). Bower et al. further teaches that the transfer device is provided with a rough surface between the posts because the roughness reduces adhesion and thus minimizes the risk that semiconductor elements will be picked up if sagging occurs [0023].
Although Bower et al. does not expressly teach a specific value for the Rz of an upper surface of the projection, the reference does suggest that it would have been obvious to one of ordinary skill in the art before the effect filing date of the claimed invention to modify the transfer stamp of Menard ‘268 by minimizing the surface roughness of an upper surface of the projections in order to increase adhesion between the projections and the semiconductor elements at desired locations on an upper surface of the projections.
With respect to the pitch of the primary and auxiliary projection patterns, the combination of Menard ‘268 in view of Bower ‘131 does not expressly teach a pitch of the primary projection pattern or a pitch of the auxiliary projection pattern meeting the claimed range. However, in the analogous art of micro contact transfer printing, Bibl et al. teaches a micro device transfer head for transferring LED display systems (col 1, Ln 19-28), wherein a pitch (P) of an array of transfer heads is equal to the sum of the spacing (S) between transfer heads and width (W) of a transfer head, and wherein a width is selected so as to prevent the transfer head making inadvertent contact with an adjacent micro LED device (col 20, Ln 40-60). Bibl et al. further teaches that a pitch of the array of transfer heads may be designed to be 3 times the pitch of the array of micro LED devices to be transferred in order to prevent arcing between transfer heads (col 20, Ln 61–col 21, Ln 3).
Although Bibl et al. does not expressly teach a pitch of the transfer heads being in the range of 700 µm to 900 µm, the reference does suggest that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer device of Menard ‘268 in view of Bower et al. by selecting a value for the pitch according to the size and layout of the transfer targets wherein additional space is accounted for in order to minimize deformation.
With respect to the relative arrangement of the auxiliary and primary projections, it is acknowledged that Menard ‘268 in view of Bower et al. and Bibl et al. does not expressly teach the limitation reciting “wherein each auxiliary projection of the auxiliary projection pattern is provided at the center of gravity of a virtual polygon having four adjacent primary projections as vertices” in combination with the limitation requiring that each auxiliary projection is separate and apart from the primary projections.
However, Menard ‘268 teaches that the pattern of relief features illustrated in Fig. 3 is an exemplary configuration and further teaches that the stabilization features (310, 320) have a contacting area that is less than the contacting area of the posts (70) ([0017], [0033]). Menard ‘268 further teaches that the printing posts are designed to support the printable semiconductor elements during transfer printing, and that the anti-sag features are designed to support the recessed areas of the stamp in order to avoid contact between these recessed areas and the surface of the donor/receiving substrates [0064]. From these teachings, one of ordinary skill in the art would reasonably understand that any number of printing posts and anti-sag features may be provided in any suitable configuration so long as the printing posts are able to contact the printable devices and the anti-sag features are able to support the stamp from undergoing unwanted deformation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer stamp of Menard ‘268 in view of Bower et al. and Bibl et al. by performing a simple rearrangement of the known parts of the prior art stamp in order to arrive at the claimed structure. In the case where the prior art describes the structure of the claimed invention aside from a rearrangement of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).
With respect to the materials of the substrate, it is noted that while Menard ‘268 teaches that the composite stamp comprises a rigid backing layer (substrate) to enable uniform transmission of applied pressure to the printing area ([0013]), the combination of references does not expressly teach that the substrate is a transparent plastic material. However, in the analogous art of soft lithography, Rogers et al. teaches a composite patterning device (pattern film) comprising a first polymer layer (PDMS-based film) having a three-dimensional relief pattern and a second polymer layer (substrate), wherein the first polymer is an elastomer such as PDMS, and the second polymer is a material having a high Young’s modulus such as polyimide, polyester, or the like ([0008], [0017], [0019], [0080]).
Rogers et al. teaches that the combination of a low modulus first polymer layer with a high modulus second polymer layer is beneficial because it enables the patterning device to establish sufficient conformal contact with substrate surfaces and to have a net flexural rigidity large enough to minimize distortions of the relief pattern which may occur during use ([0020]-[0021]). Rogers et al. further teaches that incorporation of a high modulus second polymer layer additionally improves the accuracy in which patterning devices may be brought into contact with a substrate surface [0022]. Rogers et al. further teaches that the composite patterning device including the second polymer layer may be fully optically transmissive (transparent) so as to enable the device to be visually aligned with a substrate surface [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transfer stamp of Menard ‘268 in view of Bower et al. and Bibl et al. by selecting a transparent polymeric material such as polyimide or polyester as the material of the substrate, as taught by Rogers et al., for the benefit of optimizing the flexural rigidity of the composite stamp so as to minimize distortions of the relief pattern and improve printing accuracy, and to enable the device to be visually aligned with a substrate surface.
With respect to the adhesive layer, although Rogers et al. teaches that the high modulus second polymer layer and the first polymer layer may be attached using an adhesive or connecting layer ([0104]), the combination of Menard ‘268 in view of Bower et al., Bibl et al., and Rogers et al. does not expressly teach that the adhesive is a pressure sensitive adhesive. However, in the analogous art of microcontact printing, Meehan et al. teaches a method of preparing a patterned microcontact printing stamp for microcontact printing, wherein the stamp (70) can be made of PDMS and attached to a substrate by an attachment layer (90), which may be a double-sided film tape, such as a 3M double coated tape comprising silicone adhesive (p. 7, Ln 11-21; p. 8, Ln 26-30; p. 12, Ln 25-p. 13, Ln 10). Meehan et al. teaches that using a pressure sensitive adhesive to mount the stamp onto a substrate is preferable in view of the convenience of use (p. 12, Ln 29-p. 13, Ln 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer stamp of Menard ‘268 in view of Bower et al., Bibl et al., and Rogers et al. by selecting an adhesive layer comprising a silicon-based pressure sensitive adhesive, as taught by Meehan et al., for the benefit of its convenience of use in adhering the elastomeric stamp to a substrate.
Although Meehan et al. teaches that the adhesive layer may be a double-sided film tape comprising silicone adhesive, such as a 3M Double Coated Tape, the combination of references does not expressly teach that the double-sided pressure sensitive adhesive comprises a silicon-based adhesive on one surface and an acrylic adhesive on the other surface.
However, in the analogous art of adhesive solutions, 3M teaches a variety of 3M Double Coated Tape products, including a silicone/acrylic double coated tape comprising a silicone adhesive side which adheres to a silicone substrate and an acrylic adhesive side which adheres to a plastic substrate (p. 73, 75). 3M teaches that such differential adhesives comprising different adhesives on opposite sides of the carrier are useful for joining different materials, where the silicone/acrylic double coated tape is ideal for attaching silicone materials to both high surface energy (HSE) and low surface energy (LSE) materials (p. 73, 75).
Given that the composite transfer stamp of Menard ‘268 in view of Rogers et al. comprises a PDMS film adhered to a transparent polymeric substrate such as polyimide or polyester, it would have been obvious to modify the transfer stamp of Menard ‘268 in view of Bower et al., Bibl et al., Rogers et al., and Meehan et al. by selecting a double-sided pressure sensitive adhesive having silicon-based adhesive on one surface and acrylic adhesive on the other surface, such as the silicone/acrylic double coated tape of 3M, as it is within the level of ordinary skill in the art to select an appropriate adhesive according to the materials to be adhered. Moreover, one of ordinary skill in the art would have been motivated to select the silicone/acrylic double coated tape taught by 3M based on its suitability for adhering silicone materials (e.g. PDMS) and high surface energy plastic materials (e.g. polyimide or polyester).
Regarding claim 3, Menard ‘268 in view of Bower et al., Bibl et al., Rogers et al., Meehan et al., and 3M teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Menard ‘268 in view of Bower et al., Bibl et al., Rogers et al., Meehan et al., and 3M, the combination of references teaches all of the claimed features. Moreover, the claimed physical properties, i.e. an adhesion of the surface of the projection pattern being 600 gf/cm2 or less, would depend upon the materials and the geometry of the projection pattern as well as the method of measurement.
Therefore, it is determined that the claimed adhesion property would be implicitly achieved by a pattern film having all of the claimed structural features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 6, Menard ‘268 in view of Bower et al., Bibl et al., Rogers et al., Meehan et al., and 3M teaches all of the limitations of claim 1 above, and Menard ‘268 further teaches the pattern film being used for transferring semiconductor elements including light emitting diodes [0052]. However, the limitation reciting “wherein the display pixel is a light emitting diode (LED) chip” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the pattern film. Furthermore, since the structure of the prior art elastomeric stamp is substantially identical to the structure of the claimed pattern film, the elastomeric stamp of Menard ‘268 in view of Bower et al., Bibl et al., Rogers et al., Meehan et al., and 3M would inherently be capable of performing in the manner claimed.



Response to Arguments
Response-Claim Objections
The previous objection to claim 1 is overcome by Applicant’s amendments to the claim in the response filed April 4, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed on April 4, 2022, see pages 5-7, with respect to amended claim 1 have been fully considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments, 3M is used as an additional reference in combination with Menard ‘268, Bower et al., Bibl et al., Rogers et al., and Meehan et al. to address the newly added limitations of claim 1 directed to the adhesive layer materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785